MOT

*20-000143623*

 

CHIEF FINANCIAL OFFICER
JIMMY PATRONIS
STATE-OF FLORIDA

 

CASE #: 8:20-CV-852-T-60AEP

V
BRIAN DAVIS COURT: UNITED STATES DISTRICT COURT
COUNTY: MIDDLE
PLAINTIFF(S) DFS-SOP #: 20-000143623
VS.

ALLSTATE INSURANCE COMPANY

DEFENDANT(S)

 

SUMMONS, COMPLAINT

NOTICE OF SERVICE OF PROCESS

NOTICE IS HEREBY GIVEN of acceptance of Service of Process by the Chief Financial Officer of the
State of Florida. Said process was received in my office by PROCESS SERVER on Thursday, April 23,
2020 and a copy was forwarded by ELECTRONIC DELIVERY on Thursday, June 4, 2020 to the
designated agent for the named entity as shown below.

ALLSTATE INSURANCE COMPANY
DONNA MOCH

1200 SOUTH PINE ISLAND ROAD
PLANTATION, FL 33324

*Our office will only serve the initial process(Summons and Complaint) or Subpoena and is not responsible
for transmittal of any subsequent filings, pleadings, or documents unless otherwise ordered by the Court
pursuant to Florida Rules of Civil Procedure, Rule #1.080

a6 ey
Sins Ot
SCPE ce ee
yo

if
L

Jimmy Patronis
Chief Financial Officer

JASON W. IMLER

3411 W FLETCHER AVENUE
SUITE A

TAMPA, FL 33618

Office of the General Counsel - Service of Process Section
200 East Gaines Street - P.O. Box 6200 - Tallahassee, FL 32314-6200 - (850}413-4200
